Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 1 of 57
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 2 of 57
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 3 of 57
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 4 of 57
               Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 5 of 57
1/21/2011     14:46        Remote ID    Imprint ID                                                                                 D 2/2


                               HARRIS COUNTY INSTITUTE OF FORENSIC SCIENCES
                                                      1885 Old Spanish Trail
                                                   Houston, Texas 77054-2001
                                             Phone: 713-796-6830 Fax: 713-796-6794
                                                LABORATORY REPORT
                                    Janu31Y 21,2011
    LABORATORY NUMBER: IF S II-DO 524            IIIIUIIIIIIIIIIII II 111111111111111 1111111 m111111111111111111111111111111111

                                                                             Date of Birth           Race          Sex
    COMPLAINANT: PRAM , LY                                                    04/2211977             White         M
    SUSPECT: SHALOUEI , MATI1IEW                                               08/20/1993            White          M
    CASE OFFICER: M Carpenter                                           OFFENSE NUMBER: HCllO008602

   Harris County Sheriffs Office
    1301 Franklin                                                        ANALYST: LaToyaBinder, B.S.
    Houston, TX 77002                                                             Forensic Chemist m


    EVIDENCE SYBMITTEDj
       On 1120/2011, R. Glover delivered the following evidence:
       Subm # 003.         Brown paper bag
    #13                   White envelope labeled "#13" containing clc31' plastic ziplock bag
                          containing off white crystalline substance
                          Methamphetamine
                          Net Weight 0.255 grams
                               Analytical method: GC-FID
                                Analytical method: GC-MS

    #14                   Black cotton sock containing exhibit 15

                          No Analysis Performed

    #15                   Glass tube containing white residue

                          Methamphetamine
                          Net Weight Less than 10 mg
                                AnalytIcal method: GC-FID
                                Analytical method: GC-MS




    Technical Reviewer                                                       Analyat
    Julia Jiang, M.S., P-ABC                                                 LaToya Binder, B.S.
    Forensic Chemist II                                                      Forenaic Chemiat III


    nus Laboratory is Accredited by ASCLDILAB-International,                                                            Page 1 of 1
                                                                              •       STATE'S
                                                                              B       EXHIBIT

                                                                              l-=fo~
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 6 of 57




                                                                              STATE'S

                                                                          I   EXHlBrr

                                                                          I ~
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 7 of 57
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 8 of 57
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 9 of 57




                                                                          •IEXHIBIT

                                                                           1-19-
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 10 of 57




                                                                            EXHIBn-
                                                                           -11 -
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 11 of 57




                                                                           EXHIBIT

                                                                           11.-
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 12 of 57
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 13 of 57
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 14 of 57
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 15 of 57




                                                                           •   STATE'S
                                                                           1 %
                                                                           1-1r+-
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 16 of 57




                                                                           ,   STATE'S


                                                                           I-tt-
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 17 of 57




                                                                           •   STATE'S


                                                                           i-if\-
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 18 of 57




                                                                           •   STATE'S
                                                                           I   R~
                                                                           I~
         Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 19 of 57




.'   .   ,-   .,   ··1•• ··•
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 20 of 57




                                                      ~----. •; St· g~
                                                                           I
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 21 of 57




                                                             I•   STATE'S
                                                                   EXHIBIT

                                                             J    q-i
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 22 of 57




                                                                 •    STATE'S
                                                                 I B:!.
                                                                 J f4:)-
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 23 of 57




                                                                I
                                                                §
                                                                     STATE'S
                                                                     EXHIBIT
                                                                f   qfp
       Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 24 of 57




Luis A. Sanchez, M.D.                                                                    Main: (713) 796-9292
Chief Medical Examiner                                                                    Fax: (713) 796-6844


                         Harris County Institute of Forensic Sciences

                                           AUTOPSY REPORT


                                         Case No. MLII-0211


                                           January 19, 2011


                                            ON THE BODY OF


                                         Ly Dinh Pham
                                 12951 Briar Forest Drive, #1025
                                             Houston. Texas


                CAUSE OF DEATH: Gunshot wound of chest and right arm

                                                                                                                 .,
                MANNER OF DEATH: Homicide                                                                         j
                                                                                                                .1,
                                                                                                                 .)

                DATE OF DEATH: January 18, 2011




                          Alex John, M.D.                                     MMDDYV
                          Forensic Pathology Fellow
    Reviewed by:

                                                                            J4i\t1ocl\
                          Michael R. Condron II, M.D.                         MMDDYV
                          Assistant Medical Examiner
    Reviewed by:




                          Deputy Chief Medical Examiner



                                                                                                •     STATE'S
   --------------------~lij~Brr
           1885 Old Spanish Trail. Houston. Texas 77054-200 I I
                                                 www.hctx.netlifs
                                  Member Institution of the Texas Medical Center
  Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 25 of 57



ML 11-0211
-2-


                    POSTMORTEM EXAMINATION ON THE BODY OF

                                    Ly Dinh Pham
                            12951 Briar Forest Drive, #1025
                                   Houston, Texas

HISTORY: This 33 year old Asian male, positively identified by fingerprint comparison
as Ly Dinh Pham, was pronounced dead at the scene at 540 Mason Road, Katy, Texas,
at 11 :30 p.m. on January 18, 2011.

AUTOPSY: The autopsy is performed at the Harris County Institute of Forensic Sciences
by Forensic Pathology Fellow Alex John, M.D., under the supervision of Assistant
Medical Examiner Michael R. Condron II, M.D., pursuant to Article 49.25, Texas Code
of Criminal Procedure, beginning at 9:30 a.m. on January 19, 2011. Deputy Cory Pool
of the Harris County Sherriff's Office, Homicide Division was present for portions of the
autopsy.

EXTERNAL APPEARANCE: The body is that of a normally developed man, clad in a
previously cut gray T-shirt, previously cut gray tank top shirt, blue jeans with a black
belt, blue underwear, black sock and a black athletic shoe on the right foot. Received
separately in the body bag is a matching black sock and black shoe. The gray·T shirt
and gray tank top shirt have defects corresponding to the gunshot wound of left chest
and right arm described under EVIDENCE OF INJURY.

The body weighs 176 pounds, is 70 inches in length, and appears compatible with the         j
reported age of 33 years. Rigor mortis is fully developed and symmetrical in the upper      I
and lower extremities, neck, and Jaw. Fixed red-purple lividity is on the posterior         !
aspect of the body. The body is cool.                                                       J
                                                                                            ~
                                                                                            ,I


The scalp hair is black. Facial hair consists of a short stubble of beard and moustache.
The irides are brown. The corneas are clear. The conjunctivae are pale and without
                                                                                            f
petechiae. The sclerae are white. The external auditory canals, nares, and oral cavity
are free of foreign material and abnormal secretions. The earlobes are pierced. The
nasal septum is palpably Intact. The lips are without Injury. The teeth are natural.
  Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 26 of 57



Ly Dinh Pham
MLlI-0211
-3-

A gunshot wound of left chest and right arm is described under EVIDENCE OF INJURY.
The chest is symmetric. The abdomen is flat. The external genitalia are adult male.

The extremities are normally developed and symmetrical.

IDENTIFYING MARKS AND SCARS: A 3/4 inch linear oblique scar is on the forehead
above the left eyebrow. Two scars, 1-1/4 by 1/2 inch and 1/2 by 1/4 inch are on the
right knee. A 1-1/2 inch linear oblique scar is on the left knee. Eighteen (18) scars,
1/4 inch by 1/4 inch to 3/8 by 1/4 Inch are arranged in a grid-like pattern in a 2-1/2
by 2-1/2 Inch area on the dorsal left hand. Two linear oblique scars, 1/2 inch each,
are on the lateral left index and middle fingers. Multiple monochromatic tattoos are
on the upper extremities, chest, right lower extremity and back.

EVIDENCE OF THERAPY: Multiple electrocardiogram adhesive electrode pads are on the
chest and abdomen.

RADIOGRAPHS: Radiographs of the torso, pelvis and upper portion of upper and lower
extremities are performed. A metal projectile is in the right arm.

EVIDENCE OF INJURY:
GUNSHOT WOUND OF LEFT CHEST AND RIGHT ARM:
A gunshot entrance wound is on the lateral upper left chest, 15 Inches below the top of
the head,S inches below the top of the left shoulder, and 6 inches left of the anterior
midline.    The entrance wound is oval, 1/2 by 5/16 inch, with asymmetric
circumferential marginal abrasion ranging in width from 1/16 inch medially to 1/4 inch
laterally. A faint purple contusion band up to 1/8 inch in thickness surrounds the
entire wound. No soot deposition or gunpowder stippling is on the surrounding skin.

The bullet track perforates the left chest musculature, the lateral left 4t h intercostal
space, the left pericardium, the heart at the interventricular septum, the right ventricle
at the base of the pulmonary artery, the right pericardium, the middle lobe of the right
lung, the inferior margin of right 4th rib laterally, and the musculature of the right
chest wall, then exits the lateral right chest via a 1/2 inch slit-shaped defect which is
5-1/2 inch below the top of the right shoulder in the right midaxillary line.
Surrounding the exit wound on the chest is a 1-1/2 by 1-1/2 inch pale blue contusion.


                                                                       AI'
  Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 27 of 57



Ly Dinh Pham
ML11-0211
-4-

The bullet re-enters the medial proximal right arm via a 1/2 inch slit-shaped defect,
5-1/2 inches below the top of the right shoulder. The bullet penetrates the triceps
muscle without injury to any major blood vessels or nerves. A copper jacketed,
medium sized bullet Is recovered from the triceps muscle. The skin overlying the
recovery site has a 2-1/2 by 2 inch pale blue contusion.

The bullet path is directed left to right, front to back, and slightly downward.

Associated with the wound are bilateral hemothoraces (left, 825 milliliters; right, 750
milliliters), hemopericardium (125 milliliters), and hemorrhage In the soft tissues of the
chest wall and right arm.

OTHER INJURIES: A 3 by 1/2 inch purple contusion is on the anterior proximal left arm.
A 1 by 1/2 inch purple contusion is on the dorsal left hand. A 1/8 by 1/8 inch red
abrasion is on the anterior left thumb.

These injuries having been described once will not be repeated.

INTERNAL EXAMINATiON:

BODY CAVITIES: See EVIDENCE OF INJURY. No adhesions are in the body cavities. All
internal organs are in the normal anatomic position. The subcutaneous fat layer of the
abdominal wallis 3/4 inch thick.

HEAD (CENTRAL NERVOUS SYSTEM): The subcutaneous scalp tissues are free of
contusions. The calvaria Is unremarkable. The dura mater and falx cerebri are intact.
There is no epidural, subdural, or subarachnoid hemorrhage. The brain weighs 1475
grams and is normal in shape. The leptomeninges are thin and delicate. The cerebral
hemispheres are symmetrical. The structures at the base of the brain, including the
cranial nerves and blood vessels, are intact. The cerebral cortical ribbon is well-
demarcated from the white matter. The deep nuclei and ventricles have the standard
configuration with no lesions. Parasagittal sections of the cerebellum and transverse
sections of the brainstem are unremarkable.
  Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 28 of 57



Ly Dinh Pham
MLll-0211
-5-

NECK: The anterior muscles of the neck are without hemorrhage. The tongue mucosa
is intact with no hemorrhage in the musculature. The hyoid bone and thyroid and
cricoid cartilages are intact. The laryngeal mucosa is tan and glistening with no edema.
The epiglottis is thin with no edema. The atlanto-occipital articulation is stable. No
cervical fractures are palpated.

CARDIOVASCULAR SYSTEM: See EVIDENCE OF INJURY. The heart weighs 350 grams
and the nontraumatic epicardial surfaces are smooth and glistening with a moderate
amount of epicardial fat. The coronary arteries have patent ostia, a right-dominant
distribution, and are free of significant atherosclerosis. The myocardium is red-brown,
without pallor, softening, or fibrosis. The atrial and ventricular septa are Intact. The
wall thickness of the left ventricle is 1.5 centimeters, the interventricular septum 1.5
centimeters, and the right ventricle 0.4 centimeter. The atrial septum is intact. The
chambers of the heart are not dilated. The nontraumatlc portions of the endocardial
surfaces are smooth and without hemorrhage. The four cardiac valves are thin, freely
mobile, and measure as follows: tricuspid valve 12 centimeters, pulmonic valve 5
centimeters, mitral valve 9 centimeters, and aortic valve 6 centimeters.

The aorta and its major branches arise normally, follow their usual distribution, and
are free of significant a~herosclerosis. The venae cavae and their major tributaries
return to the heart In their usual distribution and are free of thrombi.

RESPIRATORY SYSTEM: See EVIDENCE OF INJURY. The right lung weighs 250 grams
and the left lung weighs 225 grams. The lungs have normal lobation. The
nontraumatic portions of the pleural surfaces are smooth and shiny, and have mild
anthracotic pigment deposition. The parenchyma is red-brown, edematous and
congested, and has no masses, consolidation, or hemorrhage. The cut surfaces exude
a moderate amount of sanguineous fluid.       The bronchi are unremarkable. The
vasculature is without thromboemboli.

HEPATOBILIARY SYSTEM: The liver weighs 1650 grams and has a smooth, glistening
intact capsule covering dark red-brown parenchyma with no focal lesions and no
visible or palpable fibrosis.




                                                                         Af
  Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 29 of 57



Ly Dinh Pham
MLll-0211
-6-

The gallbladder contains 1.5 milliliters of tan-brown, mucoid bile; the gallbladder
mucosa is green, velvety and unremarkable. The extrahepatic biliary tree is patent,
without evidence of calculi.

ALIMENTARY SYSTEM: The esophagus is lined by gray-white mucosa. The gastric
mucosa has the usual rugal folds and the lumen contains 500 milliliters of partially
digested unrecognizable fragments of food. No granular material or intact pills are
seen. The small Intestines, colon, and appendix are unremarkable. The pancreas has
pink-tan lobulated parenchyma and the ducts are patent.

GENITOURINARY SYSTEM: The renal capsules are smooth, thin, and semi-transparent.
The underlying cortical surfaces are smooth and pale tan. The cortices are sharply
delineated from the medullary pyramids, which are red-purple to tan and
unremarkable. The calyces, pelves, and ureters are unremarkable. The right kidney
weighs 150 grams and the left kidney weighs 125 grams.

The urinary bladder contains 150 milliliters of yellow clear urine; the mucosa is pink-
tan and unremarkable.      The testes, prostate gland and seminal vesicles are
unremarkable.

RETICULOENDOTHELIAL SYSTEM: The spleen weighs 75 grams and has a smooth,
intact capsule covering dark red-purple, moderately firm parenchyma; the white pulp
Is grossly unremarkable. No enlarged lymph nodes are seen.

ENDOCRINE SYSTEM: The thyroid gland has a normal shape and size and uniform red-
brown parenchyma. The parathyroid glands are inconspicuous. The adrenal cortices
are golden yellow and uniformly thin and the medullae are thin and gray. The pituitary
gland is unremarkable.

MUSCULOSKELETAL SYSTEM: See EVIDENCE OF INJURY. Muscle development Is normal.
No non-traumatic bone or joint deformities are noted.

TOXICOLOGY: Blood, vitreous humor, urine, bile, stomach contents, liver and brain are
submitted.
  Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 30 of 57



Ly Dinh Ph am
MLll-0211
-7-

HISTOLOGY: Sections of the heart, lungs, liver, kidney, and brain are' submitted for
microscopic examination.

EVIDENCE: Clothing, bags from the hands, a gunshot residue kit from the hands,
fingernail scrapings and clippings, and the projectile recovered from the right arm are
submitted



                               PATHOLOGIC DIAGNOSES

          I. Gunshot wound of left chest and right arm
             A. Entrance wound on lateral upper left chest, no soot deposition or
                gunpowder stippling
             B. Perforation of the skin and soft tissues of the left chest, pericardium
                and heart, middle lobe of right lung, and skin and soft tissues of the
                right chest
             C. Exit wound on lateral right chest
             D. Re-entrance on the medial proximal right arm
             E. Copper Jacketed, medium caliber, slightly deformed bullet recovered
                from right triceps muscle
             F. Direction: Left to right, front to back, and downward
             G. Associated injuries: bilateral hemothoraces (left, 825 milliliters; right,
                750 milliliters), hemopericardium (125 milliliters), soft tissue
                hemorrhage of chest and right arm
         II. Additional injuries
             A. Contusions and abrasion of left upper extremity
  Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 31 of 57




                  HARRIS COUNTY INSTITUTE OF FORENSIC SCIENCES
                              1885 OLD SPANISH TRAil
                            HOUSTON, TEXAS 77054-2001



Alex John, M.D.                                                           ML11-0211
Forensic Pathology Fellow



                             MICROSCOPIC EXAMINATION

LIVER - Moderate macrovesicular steatosis; mild periportal inflammation

KIDNEY - No significant histopathologic abnormalities


BRAIN - No significant histopathologic abnormalities

LUNGS - Intra-alveolar hemorrhage; anthracotic pigment deposition; interstitial
lymphocytic infiltrate

HEART - Mild perivascular fibrosis




                    Alex John, M.D.                     MMDDYY
                    Forensic Pathology Fellow




                                                               A;f
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 32 of 57


           OFFICE OF THE MEDICAL EXAMINER OF HARRIS COUNTY
                      JOSEPH A. JAClfiMCZ:YK FORENSIC CENTER
                                1885 OLD SPANISH TRAIL
                               HOUSTON. TEXAS 7705....2098

CASE NO:   IYJI-II-':;' /I .     DECEDENf'S NAME:            jJAo,rr,   I6CI>A   y
                            _ _ _ _ _ _-=--_ _ _ _ _ _
DOcrOR'SSIGNATURE:_-"=;pa./_v                         ' _ __




       D~. \.J    ----
                     ~O




                                 page_\_Of~
·.   Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 33 of 57
 i
 J


              OFFICE OF THE MEDICAL EXAMINER OF HARRIS COUNTY
                        JOSEPH A. JACHIMCZYK FORENSIC CENTER
                                        188S OLD SPANISH TRAIL
                                       HOUSTON, TEXAS 77054-2098
              {f}_
     CASE NO: _   1'11-
                   _ _ 0211
                        __    .          DECEDENT'S NAME:      ,flh~   tJC/),{   '1
     DOcrOR'SSIGNATURE:-""-1JC+b.,;«J'C""--_ _ _ _ _--,-_ _ _ _ _ _ _i _ __




                                                                   n        (

                                                                       I~
                                         101l-/S/SIO>'
                                          & __ p(otn.




                                         Page~of        .2-

                                  ,.
                                                                                      ...,- ..
.....   -     ..           Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 34 of 57

                                        HARRIS COUNTY INSTITUTE OF FORENSIC SCIENCES
                                                                       1885 Old Spanish Trail
                                                                    Houston, Texas 77054-2001
                                                              Phone: 713w796 w6830 Fax: 713-796-6838
                                                                  LABORATORY REPORT
                                                                      February 11. 2011
             LABORATORY NUMBER: MLI1-0211                                                 IlUll 1111111 11111 ~lllml~ 01111111111 mll~ 1111 moo IIImlll~IIII~111I1

             Deceased:       U DINH PHAM

             Submitted By:
               Alex John, MD.
               Forensic Pathology Fellow
               Harris County Institute of Forensic Sciences                                   Agency Number: ML 11-0211
               1885 Old Spanish Trail
                                                                                              Submission Date: January 19,201 I
               Houston, TX 77054


            'Specimen: Blood (femoral)             i
                   Analyte                                                      Result                                  Anal~tical         Method
                   Amphetamine                                                   Less than O. \0 mg/L                             GCIMS
                   Methamphetamine                                              0.55 mgIL                                         GC/MS

            'Specimen: Blood (femoral)             i
                   Analyte                                                      Result                                 Analytical Method
                   Ephedrine                                                    None Detected                                    GC/MS
                   Ethanol. Methanol. Isopropanol, Acetone                      None Detected                                    Headspace GC
                   Methylenedioxyamphetamlne                                    None Detected                                    GCIMS
                   Methylenedioxymethamphetamine                                None Detected                                    GC/MS
                   Phentennine                                                  None Detected                                    GCIMS
                   Pseudoephedrine                                              None Detected                                    GC/MS

            'Specimen: Blood (rhtht chest)             i
                   Analyte                                                     Result                                  Anal~tical         Method
                   Cocaine Metabolite                                           None Detected                                    Immunoassay
                   Phencyclidine                                                None Detected                                    Immunoassay




                                                                                                                               INSTITUTE OF FORENSIC SCIENCES


                                                                                                                                               FEB 1 4 2011
                                                                                                                                        RECEIVED J A                 f3
                                                                                                                             RECORDS CUSTODIAN -:II-JV~'v,--_ _




            Lynn DeCuir, B.S., T.C. (N.R.C.C.), FTS-ABFT                                 Fessessework Guale, DVM. D-ABVT, FTS-ABFT
            Toxicologist I                                                               Toxicologist I
                                                                                         February 11,2011
            February 11,2011

                                                                                         Medical Examiner's Initial
                                                                                                                                         4i          ?/,~llf
                                                                                                                                                       I
            Unless otIJ~~e i'eq~s.te~, ~x!c?,?I~~ specimens will be discarded one year after date of receipt.
            This Laboratory' is Aecreditecfl5y jJ(SCLDILAB-International and ABFT.                                                                  Page 1 ofl
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 35 of 57




                                                                           • q.
                                                                           I
                                                                               STATE'S
                                                                               EXHIBrr

                                                                           I
bb
        T'T. T                                                                                                                             .(\
                                                                                                                                           'JI
         ....-.                                                           ="-=-~=
                                       ------
                                       ~e~~!!!!
                                          _... _....                        .,~
                                                                               ~
                                                                                - -=                                                       ...
                                                                                                                                           VI
                                       -- --------                                          -
                                                • _ _ 1.
                                                           ~.,~        <Ii ........               :..:.                       -.-.:;. ~
                       G~     z ••                                                                                     !!e.!,=,~~
      ~....".
             ., ."..
                       ""
                              ~         ;;:;               ~tf~'I':I   'I'!'t'e~
                                                                       '!!~~
                                                                                      , ,
                                                                                      !~   ...
                                                                                                 . ~..,
                                                                                                 !;~      "''''
                                                                                                          ::;:
                                                                                                                  e.
                                                                                                                       !!;;;;::
                                                                                                                                           ~
                              5!:       :::::
     .....
      .......   '-G
                       "'''
                              .. ::::: .. ·._...... . .-- ... ........ __.-.          _          _        _            •• _   _   • __ i
                              . . 6.
       ------. -
     =••• -- -
                              =t:       =:U
                                                   ~1~~~ .... _-
                                                              _'"" ·: ... .. ..
                                                !!!t:n .tte-e ne=
                       ---== ._- -_......... .....                  •                 t~:":      t::      '!':~   ::   :!=,!::e~:
        Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 36 of 57
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 37 of 57
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 38 of 57




                                                                            EXHIBIT

                                                                           II~
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 39 of 57




                                                                           •   STATE'S
                                                                           I   EXHIBIT

                                                                           I~
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 40 of 57




                                                                           EXHIBIT

                                                                           \O~
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 41 of 57




                                                                            EXHIBIT

                                                                           \ot'"~
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 42 of 57




                                                                            EXHIBIT

                                                                           \()\,
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 43 of 57




                                                                           •I   EXHIBrr

                                                                           I    \c1
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 44 of 57
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 45 of 57


                                                                     _. -
                                          -          c.-,       - --
                                                                 -
                                          !   ,                  -        .-
                                                                 -   ..

                                                                               M
                                                                               <=I
                                                                               ~
                                                                               ~

                                                                               ~


                                              -"'-
                                                                                ~~-.. .
                                                                                •    STATE'S
                                                                                I    EXHIBIT

                                                                                I \~
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 46 of 57
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 47 of 57
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 48 of 57




                                                                           ,   STATE'S


                                                                           i ---fl2l-
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 49 of 57




                                                                           ,   STATE'S
                                                                           I   EXHIBIT

                                                                           I 110
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 50 of 57




                                                                           •
                                                                           I
                                                                               STATE'S
                                                                               EXHIBrr

                                                                           I 1'2;\
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 51 of 57




                                                                           I•   STATE'S
                                                                                EXHIBIT

                                                                           I IZ,L
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 52 of 57




                                                                             STATE'S


                                                                           f Ii!,
.,.
                   Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 53 of 57




                                                          TOMMYmOMAS
                                                         Sheriff ofHarris County

                                         HARRIS COUNTY SHERIFF'S DEPARTMENT
                                                  DETECTIVE BUREAU


                                                             Case Number:


                                                  PHOTOGRAPIDC SHOW-UP

      You are being requested to participate in a criminal investigation by viewing the photographs displayed. Please read the
      following instructions carefully. After you have done so, please sign your name and enter the date and time in the space
      provided.


      INSTRUCTIONS:

          1. You will be asked to look at a group of photographs.

          2.   The fact that the photographs are being shown to you should not influence your judgement.

          3. You should not conclude or guess that the photographs contain a picture of the person who committed the crime.

          4. You are not obligated to identify anyone.

          5. Remember it is just as important to clear innocent persons from suspicion, as it is to identify the guilty parties.

          6. Do not discuss this case with any other witnesses nor indicate in any way that you have identified someone.

      I have read the above set of instructions and do fully understand them.



                                               Signature:         Choi Vo       Unable to sign

                                               Date:              1-21-11

                                               Time:             4:10 p.m.


                                Signature of Deputy:


                                                                                                                       STATE'S

                                                                                                                II It.-t.f
                                                                                                                       EXHIBIT
                               Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 54 of 57


                                     Harris COllnty S heriffs Office

      Lineu p: Case# 11-8602




             1                                     2                                   3




             4                                     5                                   6




      Created by: cpool                                                                    Created on: 2011-01-21 2:40:09 PM   Page 1

'""
 D
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 55 of 57




                                                                           STATE'S
                                                                           EXHIBIT
                                                                            J1-(P
Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 56 of 57




     ..   -~-------- --~
     Case 4:18-cv-04406 Document 13-8 Filed on 04/10/19 in TXSD Page 57 of 57

1       STATE OF TEXAS

2       COUNTY OF HARRIS

3            I, Marcia E. Barnett, Official Court Reporter in and

4       for the 263rd District Court of Harris, State of Texas,

5       do hereby certify that the above and foregoing contains

6       a true and correct transcription of all portions of

7       evidence and other proceedings requested in writing by

8       counsel for the parties to be included in this volume of

9       the Reporter's Record in the above-styled and numbered

10      cause, all of which occurred in open court or in

11      chambers and were reported by me.

12           I further certify that this Reporter's Record of the

13      proceedings truly and correctly reflects the exhibits,

14      if any, offered by the respective parties.

15           I further certify that the total cost for the

16      preparation of this Reporter's Record is $ 24.00 and was

17      paid/will be paid by Harris County.

18           WITNESS MY OFFICIAL HAND on this, the 4th day of

19      February, 2017.

20
                                      /s/Marcia E. Barnett
21                                    Marcia E. Barnett, CSR
                                      Texas CSR 5144
22                                    Official Court Reporter
                                      263rd District Court
23                                    1201 Franklin
                                      Houston, Texas 77002
24                                    Telephone: (713) 755-6944
                                      Expiration: 12/31/2017
25
